Citation Nr: 1529035	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee limitation of motion associated with chondromalacia patella.
 
2. Entitlement to an initial  rating in excess of 10 percent for right knee instability associated with chondromalacia patella.
 
3. Entitlement to an initial rating in excess of 10 percent for right knee scar.  

4. Entitlement to an initial, compensable rating for a healed right femur fracture.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active duty service from August 1983 until he retired in June 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO granted a temporary total (100 percent ) rating based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30,  for right knee chondromalacia patella, May 30, 2008 to July 31, 2008; and assigned an increased, 10 percent schedular rating for that disability (under Diagnostic Code 5260), effective August 1, 2008.  The RO also awarded  service connection for a healed right femur fracture,  and assigned a noncompensable disability rating, effective June 16, 2008.  

The Veteran filed a notice of disagreement (NOD) in April 2010, and the RO issued a statement of the case (SOC) in April 2013.  

In an April 2013 rating decision, the RO assigned a separate, 10 percent rating under Diagnostic Code 5257 for right knee chondromalacia with instability, effective December 17, 2012.

The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2013.

In March 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, , the AMC denied  higher ratings for the disabilities in question (as reflected in a July 2014 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.
 
In July 2014, the AMC granted service connection for right knee scar and assigned a 10 percent disability rating, effective June 9, 2008, the date the Veteran filed a claim for increased rating benefits for his right knee.  The he AMC advised the Veteran that this issue was regarded  as" inextricably intertwined" with the issues on appeal and no further action was required.  As such, the   Board has expanded the appeal to include the matter of higher initial rating for the right scar as a component of the claim for higher rating initially appealed.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Board notes that, in addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  

A review of the VBMS file reveals VA treatment records dated through October 2014.  Notably, only VA treatment records dated through December 2012 were considered in the July 2014 supplemental statement of the case (SSOC) and July 2014 rating decision, and there is no waiver of initial consideration of the remaining evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §20.1304 (2014).  However, as the claims for higher rating are being remanded, the  the AOJ will have an opportunity to review all of the new evidence.  Hence, t no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

For reasons expressed below, the claims on appeal-slightly recharacterized to reflect what the RO has actually adjudicated-are,  again, being remanded to AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal  is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998)

In the prior remand, the Board directed that the Veteran undergo examination, and that the claims file be made available  for review in conjunction with the examination.  This directive is consistent with the principle in the rating schedule that disabilities should be evaluated in relation to their histories.  See 38 C.F.R. § 4.1 (2014).  In the report of the May 2014 VA examination conducted pursuant to the remand,  the VA examiner indicated that he reviewed the claims file; however, he also stated that he "did not have sufficient clearance to view [V]eteran[']s records."  Subsequently, the examiner was asked to clarify whether or not he was able to review the Veteran's electronic file.  In May 2014, the VA examiner reported that he did not review the Veteran's electronic file because he had insufficient access to view the Veteran's records.  

Accordingly, the AOJ should arrange for the Veteran to undergo examination by an appropriate medical professional who has sufficient access to review the Veteran's entire electronic file, to obtain the findings needed to properly evaluate the Veteran's right knee and femur disabilities.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim(s)-in particular, the increased rating claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably,  the notice(s) of examination(s)-sent to him by the pertinent VA medical facility

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding VA medical records.

As regards to VA records, review of the electronic file reveals treatment records from Columbia VA Medical Center (VAMC) and that records from that facility dated through October 2014 are associated with the record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, any pertinent outstanding, private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran  provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating each claim for higher rating, the AOJ should consider whether "staged" rating-assignment of different ratings for distinct periods of time based on the facts found-is warranted.

Accordingly, these matters are hereby  REMANDED for the following action:

1. Obtain from the Columbia VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic file.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the electronic file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4. After all records and/or responses received from each contacted entity have been associated with the claims file , arrange for the Veteran to undergo VA of his right knee and femur by an appropriate medical professional who has sufficient access to review the Veteran's entire electronic file to evaluate the severity of the Veteran's service-connected right knee and femur disabilities.  

The contents of the entire ,electronic file, to include complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the  examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the right knee and right femur (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation of the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

Additionally, the examiner should indicate whether there is dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint; or whether there are symptoms associated with removal of the semilunar cartilage.

The examiner should identify, to the extent possible, any scars associated with the Veteran's service-connected right knee disability.  In addition to measurement(s), the examiner should describe all scarring characteristics to include whether the scar(s) is/are painful on examination and/or whether the scar(s) result(s) in functional impairment of the part affected.

Further, based on examination of the Veteran and review of the claims file, the examiner should address whether the record reflects any change(s) in the severity of the Veteran's service-connected right knee chondromalacia patella at any point since August 1, 2008; healed right femur fracture at any point since June 16, 2008; right knee chondromalacia with instability at any point since December 17, 2012; or the right knee scar at any point since June 9, 2008,  For each disability for which any change(s) in severity is/are found, the examiner should indicate the approximate date(s) of any such change(s), and the level of severity of the disability on each date.

All examination findings/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the electronic file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7. After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal

If the Veteran fails to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication, to include Columbia VAMC treatment records dated since December 2012) and legal authority (to include consideration of whether staged rating for each disability is warranted).. 

8. If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations  and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

